Title: March 28. Saturday.
From: Adams, John
To: 


       Last night and this Morning We were in the thoroughfare of all the Ships from Bourdeaux. We had always a great Number in Sight. By Observation to day, our Lat. is 46D.:3M. North, about 7 Minutes South of the Middle of the Isle of Rea. We are therefore about 20 Leagues from the Tower of Cordoan. We have no Wind, and nothing can be more tedious and disagreable to me, than this idle Life.
       Last Evening We had two little Incidents which were disagreable. One was, the French Barber attempting to go below, contrary to orders, the Centinell cutt off his great Toe with his Cutlass, which raised at first a little, ill blood in the French People, who are on board, but on Enquiry finding the fellow deserved it, they acquiesced. The other unpleasant Incident was that one of our Prisoners of War, a little more elevated than usual grew out of Temper, and was very passionate with Mr. Vernon and afterwards, with C. Palmes—but it has all subsided.
       Mr. McIntosh is of North Britain, and appears to be very decided vs. America in this Contest, and his Passions are so engaged that they easily inkindle....
       Mr. Gault is an Irish Gentleman and as decided vs. America, in her Claims of Independance at least, as the other. Mr. Wallace is more reserved, cautious, silent and secret.
       Jealousies arise among our Men, that the Prisoners are plotting with some of our profligate People: but I believe this Jealousy is groundless.
       All Day Yesterday, and all the forenoon of this Day We have been looking out for Land—about 4 o Clock We found it—the Isles of Rhee and Oleron, between which two is the Entrance into the Harbour of Rochelle, which is about half Way between Bourdeaux and Nantes.
       ... The Land is extremely flat and low. We see the Tower.... The Water is shoal, 25 or 30 Fathoms, the bottom Sand—the Reverse of the Spanish Coast on the other Side of the Bay of Biscay.
       
       This Afternoon, a clock calm, and Mr. Goss played upon his Fiddle the whole Afternoon, and the Sailors danced, which seemed to have a very happy Effect upon their Spirits and good Humour.
       Numbers of small Birds from the Shore, came along to day, some of them fatigued, allighted on our Rigging, Yards &c. and one of them We caught. A little Lark he was called. These Birds loose the Shore and get lost, and then fly untill they are so fatigued that the instant they allight upon a Ship they drop to sleep.
      